Name: Commission Regulation (EU) 2016/692 of 4 May 2016 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards certain flavouring substances (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  food technology;  foodstuff;  health;  marketing
 Date Published: nan

 5.5.2016 EN Official Journal of the European Union L 120/7 COMMISSION REGULATION (EU) 2016/692 of 4 May 2016 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards certain flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 11(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced that list in Part A of Annex I to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by a Member State or by an interested party. (4) Part A of the Union list contains both evaluated flavouring substances, which are assigned no footnotes, and flavouring substances under evaluation, which are identified by footnote references 2 and 4 in that list. (5) The European Food Safety Authority (EFSA) has completed the assessment of seven substances which are currently listed as flavouring substances under evaluation. Those flavouring substances were assessed by EFSA in the following flavouring group evaluation FGE.21rev5 (4). EFSA concluded that these flavouring substances do not give rise to safety concerns at the estimated levels of dietary intake. (6) The flavouring substances assessed in those evaluations should be listed as evaluated substances by deleting footnote references 2 and 4 in the relevant entries of the Union list. (7) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) EFSA Journal 2015;13(4):4066. ANNEX Part A of Annex I to Regulation (EC) No 1334/2008 is amended as follows: (1) the entry for FL-no 15.040 is replaced by the following: 15.040 2-Acetylthiophene 88-15-3 11728 EFSA (2) the entry for FL-no 15.045 is replaced by the following: 15.045 2-Butylthiophene 1455-20-5 EFSA (3) the entry for FL-no 15.074 is replaced by the following: 15.074 5-Ethylthiophene-2-carbaldehyde 36880-33-8 EFSA (4) the entry for FL-no 15.076 is replaced by the following: 15.076 2-Hexylthiophene 18794-77-9 1764 11616 EFSA (5) the entry for FL-no 15.093 is replaced by the following: 15.093 2-Octylthiophene 880-36-4 EFSA (6) the entry for FL-no 15.096 is replaced by the following: 15.096 2-Pentylthiophene 4861-58-9 2106 11634 EFSA (7) the entry for FL-no 15.097 is replaced by the following: 15.097 2-Propionylthiophene 13679-75-9 11635 EFSA